           Case 8-19-76260-ast                              Doc 213                Filed 10/30/19                      Entered 10/30/19 15:52:59



                                                                                      SCHUYLER G. CARROLL
                                                                                      Partner

                                                                                      345 Park Avenue                                   Direct    212.407.4820
                                                                                      New York, NY 10154                                Main      212.407.4000
                                                                                                                                        Fax       212.202.5431
                                                                                                                                        scarroll@loeb.com




                                                                                      Via ECF


October 30, 2019


Hon. Alan S. Trust
U.S. Bankruptcy Judge
U.S. Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

Re:        In re: Absolut Facilities Management, LLC, et al., No. 19-76260 (AST)
           (Jointly Administered)

Dear Judge Trust:

We represent Absolut Facilities Management, LLC and its debtor affiliates, as debtors and
debtors-in-possession (the “Debtors”) in the above-referenced chapter 11 cases.

PLEASE TAKE NOTICE that the matters set forth below have been scheduled for a hearing on
November 4, 2019 at 2:00 p.m. (Eastern Time) before the Honorable Alan S. Trust, United
States Bankruptcy Judge of the United States Bankruptcy Court for the Eastern District of New
York, 271-C Cadman Plaza East, Suite 1595, Brooklyn, New York 11202, Courtroom 2554.

             Status Conference;

             (Final) Utilities Motion [dkt item 5];

             (Final) Cash Management Motion [dkt item 11];

             (Final) Insurance Motion [dkt item 12];

             (Final) Wages, Employee Obligations and Taxes Motion [dkt item 13];

             (Initial) Prepetition Taxes Motion [dkt item 14];

             (Final) Critical Vendors [dkt item 10]; and

             (Interim) DIP and Cash Collateral Motion [dkt item 4].



Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Beijing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
                                                                                                                                                                   18330195
     Case 8-19-76260-ast      Doc 213    Filed 10/30/19    Entered 10/30/19 15:52:59



                                                                               Hon. Alan S. Trust
                                                                                October 30, 2019
                                                                                          Page 2




PLEASE TAKE FURTHER NOTICE that the hearing on the DIP and Cash Collateral Motion [dkt
item 4] will be an interim hearing.

PLEASE TAKE FURTHER NOTICE that if anyone would like to receive copies of the matters set
forth above, (a) they may access such documents online from either the Bankruptcy Court’s
electronic    case     filing  system     located     at  http://www.nyeb.uscourts.gov/   or
https://cases.primeclerk.com/absolutcare/, or (b) they may contact Schuyler G. Carroll, Esq.,
Daniel Besikof, Esq. or Noah Weingarten, Esq. at Loeb & Loeb LLP, 345 Park Avenue, New York,
New York 10154, by telephone at (212) 407-4000 or by e-mail at scarroll@loeb.com;
dbesikof@loeb.com; nweingarten@loeb.com.

Sincerely,



Schuyler G. Carroll
Partner




                                                                                       18330195
